In a negligence action to recover damages for personal injury, plaintiff appeals from so much of an order of the Supreme Court, Queens County, dated July 19, 1962, granting his motion for the substitution of another attorney, as directed: (a) that respondent, plaintiff’s former attorney, be compensated for the services rendered by him; and (b) that the quantum of such compensation shall be fixed by the court at the conclusion of the action. Order, insofar as appealed from, affirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.